Citation Nr: 0901336	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-21 466	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant is eligible for nonservice-connected 
death pension benefits administered by the United States 
Department of Veterans Affairs. 



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The deceased veteran served as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The appellant 
is the veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines. 


FINDING OF FACT

The appropriate United States service department revoked the 
appellant's deceased spouse's status a veteran of the United 
States Army, and his service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces does not 
qualify as requisite service to confer eligibility to the 
appellant for nonservice-connected death pension benefits 
administered by the U. S. Department of Veterans Affairs. 


CONCLUSION OF LAW

The veteran's period of service does not meet the basic 
service eligibility requirements to entitle the appellant to 
nonservice-connected death pension benefits administered by 
the U. S. Department of Veterans Affairs.  38 U.S.C.A. § 107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.40 (2008).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-486 
(2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2006, in November 2006, in 
January 2007, and in February 2008.  The notice included the 
type of evidence needed to substantiate the underlying claim 
for nonservice-connected death pension benefits.  The 
appellant was notified that VA would obtain service records, 
VA records, and records from other Federal agencies, and that 
she could submit records not in the custody of a Federal 
agency, such as private medical records or she could 
authorize VA to obtain any non-Federal records on her behalf.  
The notice included the provisions for the effective date of 
the claim and the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim, except the notice was deficient 
as to the type of evidence needed to prove veteran status). 

In the notice of the adverse determination, dated in November 
2006, the appellant was notified that valid military service 
was a requirement for eligibility to receive nonservice-
connected death pension benefits and that service as a member 
of the Commonwealth Army of the Philippines, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States did not qualify as the requisite service to 
establish eligibility to the benefit. 

The appellant was not notified that verification of service 
was not limited to verification by the service department, 
but a claimant may submit official evidence from the U. S. 
service department that verifies service.  Soria v. Brown, 
118 F.3d 747, 748 (Fed. Cir. 1997).  The VCAA notice error in 
failing to notify the appellant of the various methods 
available for proving veteran status was not prejudicial 
because the veteran was ineligible for Department of Veterans 
Affairs benefits as a matter of law based on the appropriate 
component of a United States service department that the 
veteran did not serve in the United State Army.  Palor v. 
Nicholson, 21 Vet. App. 325 (2007) (citing Sanders v. 
Nicholson, 487 F.3d 881 (2007) (if a claim is denied as a 
matter of law, there is no possibility of any prejudice to 
the appellant with respect a VCAA content error)).  



To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the statement of the 
case, dated in June 2007.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

To the extent that the VCAA notice, pertaining to the 
effective dated and degree of disability assignable, was 
provided and not readjudicated, the VCAA notice was 
defective, as the claim is denied, no effective date or 
disability rating can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
appellant with respect to this limited VCAA content and 
timing error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant contends that she is eligible for VA 
nonservice-connected death benefits because her husband 
served in the 14th Infantry Regiment, which was deemed 
service in the United States Army.

An "extract," dated January 1947, of Special Order 28 
listed the veteran, among others, as inducted into the United 
States Army on July 25, 1942.

Form WD AGO 53-55, dated in January 1948, shows that veteran 
was served in the 14th Infantry Regiment from July 25, 1942, 
to May 13, 1947.

In November 1953, a U. S. service department revoked the 
veteran's status as a member of the United States Army based 
on his service in the 14th Infantry Regiment. 

A copy of the death certificate discloses that the veteran 
died in September 2001.

Analysis 

Service in the organized military forces of the Government of 
the Commonwealth of the Philippines, while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including organized guerrilla service shall not be 
deemed to have been active military service for the purposes 
of nonservice-connected death pension. 38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.40.

The service department revoked the veteran's status as a 
member of the United States Army in 1953.  And the veteran's 
service in the Philippine Commonwealth Army does not 
establish the appellant's eligibility for nonservice-
connected death pension benefits administered by the United 
States Department of Veterans Affair. Consequently, the Board 
finds that there is no legal basis for the appellant's claim 
for nonservice-connected death pension.  As the law is 
dispositive, the claim is denied because of lack of legal 
entitlement.  38 U.S.C.A. §107(a); 38 C.F.R. § 3.40; Quiban 
v. Veterans Admin., 928 F.2d 1154, 1158 (D.C. Cir. 1991) 
reh'g denied (July 18, 1991) (upholding the constitutionality 
of 38 U.S.C.A. § 107(a)).

                                                               
(The ORDER follows on the next page.). 





ORDER

The appellant is not eligible for nonservice-connected death 
pension benefits administered by the United States Department 
of Veterans Affairs, and the appeal is denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


